Exhibit 10.1
 
 
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED AGREEMENT
 
This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED AGREEMENT (this “Amendment No.
1”) is made effective as of May 27, 2009 (this “Amendment No. 1 Effective Date”)
by and between TEKMIRA PHARMACEUTICALS CORPORATION (formerly INEX
PHARMACEUTICALS CORPORATION), a company duly incorporated under the laws of
British Columbia having an office at #200 – 8900 Glenlyon Parkway, Burnaby,
British Columbia, Canada V5J 5J8 (“TEKMIRA”) and HANA BIOSCIENCES, INC., a
company duly incorporated under the laws of Delaware having an office at 7000
Shoreline Court, Suite 370, South San Francisco, CA 94080, U.S.A. (“HANA”) (each
of HANA and TEKMIRA a “Party,” and collectively, the “Parties”).
 
BACKGROUND
 
A.           HANA and TEKMIRA have entered into that certain Amended and
Restated Agreement by and between the Parties effective as of April 30, 2007
(the “Restated Agreement”).
 
B.           The Parties wish to enter into an amendment to the Restated
Agreement in order to amend certain rights and obligations therein, including,
without limitation to (i) delay certain milestone payments due to Tekmira in
consideration for increasing later-stage milestone payments, and (ii) modify
certain terms relating to Licensing/Sublicensing Revenue payable to Tekmira all
on the terms and conditions set forth herein below.
 
C.           The Parties agree that in connection with this Amendment No. 1, the
Parties will also amend the UBC Sublicense Agreement to conform with the
amendments to the Restated Agreement made herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
 
1.           Definitions.  All capitalized terms not defined in this Amendment
shall have the meanings given to them in the Restated Agreement.
 
2.           References to Inex.  “Tekmira Pharmaceuticals Corporation” or
“TEKMIRA” acquired the business of INEX in 2007.  As such, all references to
“Inex Pharmaceuticals Corporation” or “INEX” are deleted in their entirety and
replaced with “Tekmira Pharmaceuticals Corporation” or “TEKMIRA”, as applicable.
 
3.           Defined Terms.
 
3.1           Section 1.1.4 of the Restated Agreement is amended in its entirety
to read as follows:
 
1.1.4           “Agreement” means the Restated Agreement, all amendments and
supplements to the Restated Agreement (including, without limitation, Amendment
No. 1) and all exhibits and schedules to the forgoing.
 
3.2           Section 1.1.44 of the Restated Agreement is amended in its
entirety to read as follows:
 
1.1.44                      “Hana Intellectual Property” means:
 
(a)           all Intellectual Property Rights patents and patent applications
(whether complete or incomplete or whether filed or unfiled), including
registrations, in any jurisdiction world-wide, as well as any patents and patent
applications owned or Controlled by Hana; and
 
(b)           all Confidential Information owned or Controlled by Hana at any
time during the Term of this Agreement
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


(c)           “Controlled” for purposes of this Section 1.1.44 means that Hana
has the ability to grant a license to TEKMIRA with respect to such Intellectual
Property Rights, patents, patent applications and Confidential Information, and
shall exclude, for clarity any Intellectual Property acquired or licensed by
Hana during the term of this Agreement from a Third Party.
 
3.3           Section 1.1.56 of the Restated Agreement is amended in its
entirety to read as follows:
 
1.1.56                      “Licensing/Sublicensing Revenue” means all
transaction closing payments, milestone payments, license fees and any other
pre-Commercialization payments (excluding royalties, sales revenue, sales
commissions and any monies and proceeds derived from the sale of licensed or
sublicensed Product) collected or received by Hana or its Affiliates pursuant to
each License or Sublicense with any Third Party (excluding, for clarity, any
Affiliate of Hana) to the extent received in consideration for sublicensing, or
licensing, as applicable:
 
(a)           the Technology (which, for clarity, excludes “Technology”
sublicensed to Hana under the UBC Sublicense Agreement as such term is defined
therein);
 
(b)           the Licensed Patents (which, for clarity, excludes “Technology”
sublicensed to Hana under the UBC Sublicense Agreement as such term is defined
therein); and/or
 
(c)           the Assigned Patents.
 
Except as otherwise expressly provided below, “Licensing/Sublicensing Revenue”
shall not include:
 
(d)           any loan or other debt financing instrument issued to Hana or an
Affiliate by a Licensee or Sublicensee, except to the extent that the interest
charged for such loan or other debt instrument is less than Fair Market Value
(in which case only such difference between the interest rate charged to Hana or
its Affiliate and the interest rate at Fair Market Value shall constitute
Licensing/Sublicensing Revenue) or to the extent that the principal of a loan or
other debt instrument is forgiven (in which case only such forgiven amount shall
constitute Licensing/Sublicensing Revenue); or
 
(e)           any equity investment in Hana or an Affiliate by a Licensee or
Sublicensee, or equity of the Licensee or Sublicensee, except to the extent that
such investment is made at greater than Fair Market Value measured at the time
the shares, options or other securities evidencing any such investment are
granted (in which case only the excess premium shall constitute
Licensing/Sublicensing Revenue).  For the purposes of this Section, if the
shares of either Hana, its Affiliate or its Licensee or Sublicensee are not
listed on any stock exchange, the Fair Market Value shall be based on the price
at which shares of either Hana, its Affiliate or its Licensee or Sublicensee, as
the case may be, have been issued to investors (who are not industry-related
strategic investors or collaborative research partners) in the then most recent
bona fide arm’s length private placement financing completed within the
preceding twelve (12) months having gross proceeds of at least Ten Million
Dollars ($10,000,000).  If no such private placement financing has been
completed, the Parties shall appoint a mutually acceptable Person as an
independent evaluator, and if the Parties cannot agree on an evaluator, the Fair
Market Value shall be determined as provided in Article 13;
 
(f)           an exchange of rights, assets, liabilities or other interest of
any kind, except to the extent that the economic benefit conferred upon Hana or
its Affiliates by reason of such exchange exceeds the Fair Market Value of the
consideration which would have been paid by Hana or its Affiliates for such
rights, assets, liabilities or interests, as determined by: (i) the mutual
agreement of the Parties following the application of U.S. GAAP, or failing
mutual agreement; (ii) the binding decision of an arbitrator pursuant to the
procedures set forth in Article 13; and
 
(g)           any amounts paid:  (1) as reimbursements of actual costs
reasonably incurred including patent prosecution and maintenance costs; (2)
withholding taxes and other amounts actually withheld from or deducted against
the amounts paid to such party; (3) for the supply of goods or materials to the
extent any payment for the supply of goods or materials does not exceed the Fair
Market Value for comparable goods or materials supplied, (4) as royalties or
otherwise based upon the sale of such Product (including the profit on supply of
Products or materials for commercial sale), (5) for research, development, or
other services, to the extent such payments do not exceed the Fair Market Value
of such activities, and Eligible Expenses, or (6) for any permitted assignment
of this Agreement, or for an agreement to assign this Agreement, in either case
to the extent such assignment is, or will be, resulting from the sale of
substantially all of the business or assets of Hana, whether by merger, sale of
stock, sale of assets or otherwise; provided, however, that any amounts paid for
any permitted assignment of this Agreement to any Third Party or for an
agreement to assign this Agreement to any Third Party, which does not result
from the sale of substantially all of the business or assets of Hana, whether by
merger, sale of stock, sale of assets or otherwise, shall constitute
Licensing/Sublicensing Revenue.  For the avoidance of doubt, and without
limiting the generality of the foregoing, “Licensing/Sublicensing Revenue” shall
include any Development funding in excess of the Fair Market Value of such
activities.
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


“Eligible Expenses” of a Party means (i) the documented costs and expenses
reasonably incurred by such Party or its Affiliates in performing such Party’s
or its Affiliate’s responsibilities under a License or Sublicense with respect
to Products; (ii) documented costs and expenses reasonably incurred by such
Party or its Affiliates in performing any other research, development, and
manufacture of Products (including prior to the date of the License or
Sublicense); and (iii) a reasonable amount for the costs and expenses that a
Party expects to incur, but has not yet incurred, in the performance of its
responsibilities under any agreement with a Sublicensee or Licensee; to the
extent that (i), (ii) and (iii) do not include a premium in excess of Hana’s
costs, whether such costs are measured (a) as a market FTE rate, (b) as a
project cost, (c) as a pass-through cost, or (d) as costs incurred in
Development.
 
To the extent Licensing/Sublicensing Revenue represents an unallocated combined
payment for both a License and/or Sublicense of the Patents and/or Technology as
well as other intellectual property, undertakings or subject matter, proceeds
from such licensing and/or sublicensing arrangement for calculating payments due
to Tekmira shall be reasonably allocated by agreement of the Parties between
such Patents and/or Technology and such other intellectual property,
undertakings or subject matter.
 
If a dispute between the parties arises as to the amount of the
Licensing/Sublicensing Revenue above, then, upon written notice by either party
to the other, such dispute shall be referred to resolution by final, binding
arbitration as described in Article 13 of the Agreement.
 
4.           Licensing and Sublicensing
 
Section 2.4.2(h) of the Restated Agreement is amended in its entirety to read as
follows:
 
 
(h)
within ten (10) Business Days after execution of each License or Sublicense, as
the case may be, Hana shall provide Tekmira with a copy thereof, without
redaction of any financial terms of each License or Sublicense.  The terms of
each License or Sublicense Agreement shall be deemed to constitute “Confidential
Information” of Hana for all purposes of this Agreement, and Tekmira shall not
disclose the information contained in such Sublicense or License Agreement to
any Third Party except to the University of British Columbia and as authorized
pursuant to Article 10 of this Agreement.

 
5.           Development Efforts
 
Section 4.2.2 of the Restated Agreement is amended in its entirety to read as
follows:
 
4.2.2 Hana will provide Tekmira with written reports every six (6) months, on or
before June 30 and December 31 of each and every year, beginning June 30, 2009,
to keep Tekmira fully informed of the progress of the Development of each
Product, all of which semi-annual Development reports shall contain, on a
Product by Product basis, a reasonably detailed accounting of Sublicensing
Revenues received by Hana or its Affiliate during the six (6) month period
covered by such Development report.
 
6.           Sphingosomal Vincristine.
 
6.1           Section 3.1.1(b) of the Restated Agreement is amended in its
entirety to read as follows:
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


                (b)
[***] Dollars ($[***]) within ten (10) days following Hana’s receipt of the
approval by the FDA of the Sphingosomal Vincristine NDA, which payment shall be
made by Hana issuing to TEKMIRA a number of additional shares of Common Stock
determined by dividing [***] Dollars ($[***]) by the FMV as of the date of such
approval; provided however, if a Regulatory Submission equivalent to an NDA is
approved in any of the Designated EU States before the Sphingosomal Vincristine
NDA is approved by the FDA, [***] ([***]) the milestone payment due under this
Section 3.1.1(b) will be paid by Hana to TEKMIRA immediately upon the approval
of that equivalent filing in any of the Designated EU States, and the remaining
balance will be paid by Hana to TEKMIRA immediately upon the approval of the
Sphingosomal Vincristine NDA  by the FDA.

 
6.2           Section 3.1.2 of the Restated Agreement is amended in its entirety
to read as follows:
 
3.1.2           Royalties
 
Hana shall pay royalties to TEKMIRA based on [***] Net Sales of Sphingosomal
Vincristine as follows:
 
 
(a)
With respect to Net Sales made by of Hana and/or its Affiliates only (the “Hana
Net Sales”) of Sphingosomal Vincristine in the United States , a royalty no
greater than [***] percent ([***]%) of Hana Net Sales comprised of the sum of
one or more of the following percentages: (i) [***] percent ([***]%) of Hana Net
Sales in consideration of Patents if the Product sold is embraced within any
Valid Claim under the Patents in the United States; (ii) [***] percent ([***]%)
of Hana Net Sales in consideration of, and during any period of Product
exclusivity provided by the laws of the United States of America, including but
not limited to marketing exclusivity in the form of data exclusivity, pediatric
exclusivity, and orphan drug designation exclusivity; and (iii) [***] percent
([***]%) of Hana Net Sales in consideration of  Technology; provided, however,
that the total royalty paid shall be limited to [***] percent ([***]%) on that
portion of [***] Hana Net Sales up to, and including, [***] Dollars ($[***]),
and limited to [***] percent ([***]%) on that portion of [***] Hana Net Sales
exceeding [***] Dollars ($[***]);

 
 
(b)
With respect to Hana Net Sales of Sphingosomal Vincristine in each country of
the Territory other than the United States, a royalty of [***] percent ([***]%)
of Hana Net Sales in consideration of Patents and Technology; provided, however,
that the total royalty paid shall be limited to [***] percent ([***]%) on that
portion of [***] Hana Net Sales up to, and including, [***] Dollars ($[***]),
and increased to [***] percent ([***]%) on that portion of [***] Hana Net Sales
in excess of [***] Dollars ($[***]);

 
 
(c)
With respect to Net Sales in the United States made by Hana’s Licensees and
Sublicensees only (the “Licensee/Sublicensee Net Sales”) of Sphingosomal
Vincristine, a royalty equal to the lesser of (1) [***] percent ([***]%) of the
royalty received by Hana on Licensee/Sublicensee Net Sales in the United States
pursuant to a License and/or Sublicense, as applicable, and (2) the royalty rate
set forth in Section 3.1.2(a) above with respect to Hana Net Sales in the United
States as applied to Licensee/Sublicensee Net Sales of Sphingosomal Vincristine
in the United States; and

 
 
(d)
With respect to Licensee/Sublicensee Net Sales of Sphingosomal Vincristine in
each country of the Territory other than the United States, a royalty equal to
the lesser of (1) [***] percent ([***]%) of the royalty received by Hana on
Licensee/Sublicensee Net Sales pursuant to a License and/or Sublicense, as
applicable, in each country of the Territory other than the United States, and
(2) the royalty rate set forth in Section 3.1.2(b) above with respect to Hana
Net Sales in each country of the Territory other than the United States as
applied to Licensee/Sublicensee Net Sales of Sphingosomal Vincristine in each
country of the Territory other than the United States.

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


6.3           Sections 3.1.3 and 3.1.4 of the Restated Agreement is amended in
its entirety to read as follows:
 
3.1.3           Generic Competition
 
If, during a given calendar year, there is sale of a generic Sphingosomal
Vincristine or sale of an approved equivalent to Sphingosomal Vincristine
(collectively, “Approved Sphingosomal Vincristine Equivalents”) in any country
in the Territory, then, for such country, the total amount of royalties payable
to TEKMIRA for the Hana Net Sales of Sphingosomal Vincristine in such country
during such calendar year will be reduced to [***] percent ([***]%) of the
royalties payable to TEKMIRA pursuant to Section 3.1.2(a) and 3.1.2(b) for such
calendar year, in such country.
 
3.1.4           Deductions:
 
Notwithstanding the schedule of royalty payments set forth in Sections 3.1.2(a)
and 3.1.2(b), Hana shall be entitled to deduct from such Sphingosomal
Vincristine royalty obligations owed by Hana to TEKMIRA set forth in Sections
3.1.2(a) and 3.1.2(b), an amount equal to [***] percent ([***]%) of the research
and development expenses Hana incurs in connection with the Development of
Sphingosomal Vincristine (the “Sphingosomal Vincristine R&D Expenses”); provided
however, that such deduction shall not exceed the lesser of:
 
(a)                [***] Dollars ($[***]); or
 
(b)                [***] Dollars ($[***]) per patient treated in a
Registrational Clinical Trial;
 
provided further, however, that such deduction for Sphingosomal Vincristine R&D
Expenses shall not exceed [***] percent ([***]%) of the royalty amount otherwise
payable by Hana to TEKMIRA for Sphingosomal Vincristine set forth in Section
3.1.2(a) or 3.1.2(b), as applicable, in each calendar year, provided that Hana
shall be entitled to carry over into succeeding years any amount of Sphingosomal
Vincristine R&D Expenses that were ineligible for deduction as a result of such
limitation. All Sphingosomal Vincristine R&D Expenses shall be subject to audits
by TEKMIRA using reasonable and customary audit procedures in order to verify
the amounts thereof.
 
7.           Sphingosomal Vinorelbine
 
7.1           Section 3.2.1(b) and Section 3.2.1(c) of the Restated Agreement
are amended in their entirety to read as follows:
 
3.2.1           Milestone Payments:
 
Hana shall pay to TEKMIRA milestone payments in respect of Sphingosomal
Vinorelbine as follows:
 
 
(b)
[***] Dollars ($[***]) within ten (10) days following the FDA’s acceptance for
review of an NDA submission by Hana relating to Sphingosomal Vinorelbine (the
“Sphingosomal Vinorelbine NDA”), which payment shall be satisfied by Hana
issuing to TEKMIRA a number of additional shares of Common Stock determined by
dividing [***] Dollars ($[***]) by the FMV as of the Sphingosomal Vinorelbine
NDA filing date; provided however, if a Regulatory Submission equivalent to an
NDA is accepted in any of the Designated EU States before the Sphingosomal
Vinorelbine NDA is accepted, then [***] ([***]) the milestone payment due under
this Section 3.2.1(b) will be paid by Hana to TEKMIRA immediately upon the
acceptance of that equivalent filing in any of the Designated EU States, and the
remaining balance will be paid by Hana to TEKMIRA immediately upon the
acceptance of the Sphingosomal Vinorelbine NDA by the FDA; and

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


 
(c)
[***] Dollars ($[***]) upon the approval by the FDA a Sphingosomal Vinorelbine
NDA, which payment shall be made by Hana issuing to TEKMIRA a number of
additional shares of Common Stock determined by dividing [***] Dollars ($[***])
by the FMV as of the date of such FDA approval; provided however, if a
Regulatory Submission equivalent to an NDA is approved in any of the Designated
EU States before an NDA relating to Sphingosomal Vinorelbine is approved by the
FDA, [***] the milestone due under this Section 3.2.1(c) will be paid by Hana to
TEKMIRA immediately upon approval of that equivalent filing and the remaining
balance will be paid by Hana to TEKMIRA immediately upon the approval of an NDA
relating to Sphingosomal Vinorelbine by the FDA.

 
7.2           Section 3.2.2 of the Restated Agreement is amended in its entirety
to read as follows:
 
3.2.2           Royalties
 
Hana shall pay to TEKMIRA royalty payments based on [***] Net Sales of
Sphingosomal Vinorelbine as follows:
 
 
(a)
With respect to Hana Net Sales of Sphingosomal Vinorelbine in the United States,
a royalty no greater than [***] percent ([***]%) of Hana Net Sales comprised of
the sum of one or more of the following percentages: (i) [***] percent ([***]%)
of Hana Net Sales in consideration of Patents if the Product sold is embraced
within any Valid Claim under the Patents in the United States; (ii) [***]
percent ([***]%) of Hana Net Sales in consideration of, and during any period of
Product exclusivity provided by the laws of the United States of America,
including but not limited to marketing exclusivity in the form of data
exclusivity, pediatric exclusivity, and orphan drug designation exclusivity; and
(iii) [***] percent ([***]%) of Hana Net Sales in consideration of  Technology;
provided, however, that the total royalty paid shall be limited to [***] percent
([***]%) on that portion of [***] Hana Net Sales up to, and including, [***]
Dollars ($[***]), and limited to [***] percent ([***]%) on that portion of [***]
Hana Net Sales exceeding [***] Dollars ($[***]);

 
 
(b)
With respect to Hana Net Sales of Sphingosomal Vinorelbine in each country of
the Territory other than the United States, a royalty of [***] percent ([***]%)
of Hana Net Sales in consideration of Patents and Technology; provided, however,
that the total royalty paid shall be limited to [***] percent ([***]%) on that
portion of [***] Hana Net Sales up to, and including, [***] Dollars ($[***]),
and increased to [***] percent ([***]%) on that portion of [***] Hana Net Sales
in excess of [***] Dollars ($[***]);

 
 
(c)
With respect to Licensee/Sublicensee Net Sales of Sphingosomal Vinorelbine in
the United States, a royalty equal to the lesser of (1) [***] percent ([***]%)
of the royalty received by Hana on Licensee/Sublicensee Net Sales in the United
States pursuant to a License Agreement and/or Sublicense, as applicable, and (2)
the royalty rate set forth in Section 3.2.2(a) above with respect to Hana Net
Sales in the United States as applied to Licensee/Sublicensee Net Sales of
Sphingosomal Vinorelbine in the United States; and

 
 
(d)
With respect to Licensee/Sublicensee Net Sales of Sphingosomal Vinorelbine in
each country of the Territory other than the United States, a royalty equal to
the lesser of (1) [***] percent ([***]%) of the  royalty received by Hana on
Licensee/Sublicensee Net Sales pursuant to a License Agreement and/or
Sublicense, as applicable, in each country of the Territory other than the
United States, and (2) the royalty rate set forth in Section 3.2.2(b) above with
respect to Hana Net Sales in each country of the Territory other than the United
States as applied to Licensee/Sublicensee Net Sales of Sphingosomal Vinorelbine
in each country of the Territory other than the United States.

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


7.3           Sections 3.2.3 and 3.2.4 of the Restated Agreement is amended in
its entirety to read as follows:
 
3.2.3           Generic Competition
 
If, during a given calendar year, there is sale of a generic Sphingosomal
Vinorelbine or sale of an approved equivalent to Sphingosomal Vinorelbine
(collectively, “Approved Sphingosomal Vinorelbine Equivalents”) in any country
in the Territory, then, for such country, the total amount of royalties payable
to TEKMIRA for the Hana Net Sales of Sphingosomal Vinorelbine in such country
during such calendar year will be reduced to [***] percent ([***]%) of the
royalties payable to TEKMIRA pursuant to Section 3.2.2(a) and 3.2.2(b) for such
calendar year, in such country.
 
3.2.4           Deductions:
 
Notwithstanding the schedule of royalty payments set forth in Sections 3.2.2(a)
and 3.2.2(b), Hana shall be entitled to deduct from such Sphingosomal
Vinorelbine royalty obligations owed by Hana to TEKMIRA set forth in Sections
3.2.2(a) and 3.2.2(b), an amount equal to [***] percent ([***]%) of the research
and development expenses Hana incurs in connection with the Development of
Sphingosomal Vinorelbine (the “Sphingosomal Vinorelbine R&D Expenses”); provided
however, that such deduction shall not exceed the lesser of:
 
(a)           [***] Dollars ($[***]); or
 
(b)           [***] Dollars ($[***]) per patient treated in a Registrational
Clinical Trial;
 
provided further, however, that such deduction for Sphingosomal Vinorelbine R&D
Expenses shall not exceed [***] percent ([***]%) of the royalty amount otherwise
payable by Hana to TEKMIRA for Sphingosomal Vinorelbine set forth in Section
3.2.2(a) or 3.2.2(b), as applicable, in each calendar year, provided that Hana
shall be entitled to carry over into succeeding years any amount of Sphingosomal
Vinorelbine R&D Expenses that were ineligible for deduction as a result of such
limitation. All Sphingosomal Vinorelbine R&D Expenses shall be subject to audits
by TEKMIRA using reasonable and customary audit procedures in order to verify
the amounts thereof.
 
7.4           The milestone payment set forth in Section 3.3.1(a) shall be
deleted and Section 3.3.1 of the Restated Agreement is amended in its entirety
to read as follows:
 
3.3.1           Milestone Payments:
 
Hana shall pay to TEKMIRA milestones payments in respect of Sphingosomal
Topotecan as follows:
 
 
(a)
Deleted.

 
 
(b)
[***] Dollars ($[***]) within ten (10) days following the FDA’s acceptance for
review of an NDA submission by Hana relating to Sphingosomal Topotecan (the
“Sphingosomal Topotecan NDA”), which payment shall be satisfied by Hana issuing
to TEKMIRA a number of additional shares of Common Stock determined by dividing
[***] Dollars ($[***]) by the FMV as of the Sphingosomal Topotecan NDA filing
date; provided however, if a Regulatory Submission equivalent to an NDA is
accepted in any of the Designated EU States before the Sphingosomal Topotecan
NDA is accepted, then [***] ([***]) the milestone payment due under this Section
3.3.1(b) will be paid by Hana to TEKMIRA immediately upon the acceptance of that
equivalent filing in any of the Designated EU States, and the remaining balance
will be paid by Hana to TEKMIRA immediately upon the acceptance of the
Sphingosomal Topotecan NDA by the FDA; and

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


 
(c)
[***] Dollars ($[***]) upon the approval by the FDA of a Sphingosomal Topotecan
NDA, which payment shall be made by Hana issuing to TEKMIRA a number of
additional shares of Common Stock determined by dividing [***] Dollars ($[***])
by the FMV as of the date of such FDA approval; provided however, if a
Regulatory Submission equivalent to an NDA is approved in any of the Designated
EU States before an NDA relating to Sphingosomal Topotecan is approved by the
FDA, [***] the milestone due under this Section 3.3.1(c) will be paid by Hana to
TEKMIRA immediately upon approval of that equivalent filing and the remaining
balance will be paid by Hana to TEKMIRA immediately upon the approval of an NDA
relating to Sphingosomal Topotecan by the FDA.

 
7.5           Section 3.3.2 of the Restated Agreement is amended in its entirety
to read as follows:
 
3.3.2           Royalties
 
Hana shall pay to TEKMIRA royalty payments based on [***] Net Sales of
Sphingosomal Topotecan as follows:
 
 
(a)
With respect to Hana Net Sales of Sphingosomal Topotecan in the United States, a
royalty no greater than [***] percent ([***]%) of Hana Net Sales comprised of
the sum of one or more of the following percentages: (i) [***] percent ([***]%)
of Hana Net Sales in consideration of Patents if the Product sold is embraced
within any Valid Claim under the Patents in the United States; (ii) [***]
percent ([***]%) of Hana Net Sales in consideration of, and during any period of
Product exclusivity provided by the laws of the United States of America,
including but not limited to marketing exclusivity in the form of data
exclusivity, pediatric exclusivity, and orphan drug designation exclusivity; and
(iii) [***] percent ([***]%) of Hana Net Sales in consideration of  Technology;
provided, however, that the total royalty paid shall be limited to [***] percent
([***]%) on that portion of [***] Hana Net Sales up to, and including, [***]
Dollars ($[***]), and limited to [***] percent ([***]%) on that portion of [***]
Hana Net Sales exceeding [***] Dollars ($[***]);

 
 
(b)
With respect to Hana Net Sales of Sphingosomal Topotecan in each country of the
Territory other than the United States, a royalty of [***] percent ([***]%) of
Hana Net Sales in consideration of Patents and Technology; provided, however,
that the total royalty paid shall be limited to [***] percent ([***]%) on that
portion of [***] Hana Net Sales up to, and including, [***] Dollars ($[***]),
and increased to [***] percent ([***]%) on that portion of [***] Hana Net Sales
in excess of [***] Dollars ($[***]);

 
 
(c)
With respect to Licensee/Sublicensee Net Sales of Sphingosomal Topotecan in the
United States, a royalty equal to the lesser of (1) [***] percent ([***]%) of
the royalty received by Hana on Licensee/Sublicensee Net Sales in the United
States pursuant to a License Agreement and/or Sublicense, as applicable, and (2)
the royalty rate set forth in Section 3.3.2(a) above with respect to Hana Net
Sales in the United States as applied to Licensee/Sublicensee Net Sales of
Sphingosomal Topotecan in the United States; and

 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


 
(d)
With respect to Licensee/Sublicensee Net Sales of Sphingosomal Topotecan in each
country of the Territory other than the United States, a royalty equal to the
lesser of (1) [***] percent ([***]%) of the royalty received by Hana on
Licensee/Sublicensee Net Sales pursuant to a License Agreement and/or
Sublicense, as applicable, in each country of the Territory other than the
United States, and (2) and the royalty rate set forth in Section 3.3.2(b) above
with respect to Hana Net Sales in each country of the Territory other than the
United States as applied to Licensee/Sublicensee Net Sales of Sphingosomal
Topotecan in each country of the Territory other than the United States.

 
7.6           Sections 3.3.3 and 3.3.4 of the Restated Agreement is amended in
its entirety to read as follows:
 
                      3.3.3           Generic Competition
 
If, during a given calendar year, there is sale of a generic Sphingosomal
Topotecan or sale of an approved equivalent to Sphingosomal Topotecan
(collectively, “Approved Sphingosomal Topotecan Equivalents”) in any country in
the Territory, then, for such country, the total amount of royalties payable to
TEKMIRA for the Hana Net Sales of Sphingosomal Topotecan in such country during
such calendar year will be reduced to [***] percent ([***]%) of the royalties
payable to TEKMIRA pursuant to Section 3.3.2(a) and 3.3.2(b) for such calendar
year, in such country.
 
3.3.4           Deductions:
 
Notwithstanding the schedule of royalty payments set forth in Sections 3.3.2(a)
and 3.3.2(b), Hana shall be entitled to deduct from such Sphingosomal Topotecan
royalty obligations owed by Hana to TEKMIRA set forth in Sections 3.3.2(a) and
3.3.2(b), an amount equal to [***] percent ([***]%) of the research and
development expenses Hana incurs in connection with the Development of
Sphingosomal Topotecan (the “Sphingosomal Topotecan R&D Expenses”); provided
however, that such deduction shall not exceed the lesser of:
 
(a)           [***] Dollars ($[***]); or
 
(b)           [***] Dollars ($[***]) per patient treated in a Registrational
Clinical Trial;
 
provided further, however, that such deduction for Sphingosomal Topotecan R&D
Expenses shall not exceed [***] percent ([***]%) of the royalty amount otherwise
payable by Hana to TEKMIRA for Sphingosomal Topotecan set forth in Section
3.3.2(a) or 3.3.2(b), as applicable, in each calendar year, provided that Hana
shall be entitled to carry over into succeeding years any amount of Sphingosomal
Topotecan R&D Expenses that were ineligible for deduction as a result of such
limitation. All Sphingosomal Topotecan R&D Expenses shall be subject to audits
by TEKMIRA using reasonable and customary audit procedures in order to verify
the amounts thereof.
 
8.           Sections 3.6.1, 3.6.2 and 3.6.3 of the Restated Agreement are
amended in their entirety to read as follows:
 
3.6.1           Hana shall pay to Tekmira a percentage of Sphingosomal
Vincristine Licensing/Sublicensing Revenue as follows:
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


(a)           [***] percent ([***]%) of Licensing/Sublicensing Revenue received
by Hana or its Affiliate as initial license fees (an “Upfront Payment”) for any
Sphingosomal Vincristine Product Licensed or Sublicensed by Hana or its
Affiliate to a Third Party; and
 
(b)           [***] percent ([***]%) of Licensing/Sublicensing Revenue, other
than Upfront Payment(s) (“Milestone Payments”), for any Sphingosomal Vincristine
Product Licensed or Sublicensed by Hana or its Affiliate to a Third Party.
 
3.6.2           Hana shall pay to Tekmira a percentage of Sphingosomal
Vinorelbine Licensing/Sublicensing Revenue as follows:
 
(a)           [***] percent ([***]%) of Upfront Payment(s) for any Sphingosomal
Vinorelbine Product Licensed or Sublicensed by Hana or its Affiliate to a Third
Party; and
 
(b)           [***] percent ([***]%) of Milestone Payments for any Sphingosomal
Vinorelbine Product Licensed or Sublicensed by Hana or its Affiliate to a Third
Party.
 
3.6.3           Hana shall pay to Tekmira a percentage of Sphingosomal Topotecan
Licensing/Sublicensing Revenue as follows:
 
(a)           [***] percent ([***]%) of Upfront Payment(s) for any Sphingosomal
Topotecan Product Licensed or Sublicensed by Hana or its Affiliate to a Third
Party; and
 
(b)           [***] percent ([***]%) of Milestone Payments for any Sphingosomal
Topotecan Product Licensed or Sublicensed by Hana or its Affiliate to a Third
Party.
 
9.           Section 3.6.4 shall be amended to read in its entirety as follows:
 
3.6.4           Notwithstanding anything to the contrary contained in this
Section 3.6, Hana shall have no obligation to pay to TEKMIRA its respective
share of any such Licensing/Sublicensing Revenue unless and until Hana actually
receives such Licensing/Sublicensing Revenue from its Licensee or
Sublicensee.  For clarity, the payments made by Hana to TEKMIRA pursuant to
Sections 3.6.1, 3.6.2 and 3.6.3 shall be in lieu of, and not in addition to, the
milestone payments described in subparagraphs 3.1.1, 3.2.1 and 3.3.1 above, such
that Hana shall owe TEKMIRA the milestone payments pursuant to Sections 3.1.1,
3.2.1 and 3.3.1 if Hana has not entered into a License/Sublicense Agreement and
itself achieves the milestones set forth in Sections 3.1.1, 3.2.1 and 3.3.1 with
respect to a Product OR Hana shall owe TEKMIRA the milestone payments pursuant
to Section 3.6.1, 3.6.2 and 3.6.3 if Hana has entered into a License/Sublicense
Agreement with respect to a Product.  By way of non-limiting example, if Hana
has entered into a License or Sublicense with respect to Sphingosomal
Vinorelbine (a “Vinorelbine Sublicense”), and pursuant to such Vinorelbine
Sublicense Hana receives a milestone payment of $[***] upon approval by the FDA
of an NDA relating to Sphingosomal Vinorelbine (the “NDA Approval Milestone”)
and such milestone payment is considered Licensing/Sublicensing Revenue pursuant
to this Agreement, Hana would not owe TEKMIRA the $[***] milestone payment set
forth in Section 3.2.1(c) in addition to the $[***] of Licensing/Sublicensing
Revenue owed pursuant to Section 3.6.2 above ([***]% of the milestone Hana
receives as Licensing/Sublicensing Revenue pursuant to the applicable
License/Sublicense Agreement), but instead would owe TEKMIRA only $[***] with
respect to the NDA Approval Milestone.  Similarly, if Hana has entered into a
Vinorelbine Sublicense, and pursuant to such Vinorelbine Sublicense Hana does
receive an NDA Approval Milestone, Hana would not owe TEKMIRA the $[***]
milestone payment set forth in Section 3.2.1(c), but instead would owe TEKMIRA
[***]% of the milestone payment received by Hana for such NDA Approval Milestone
from the Licensee or Sublicensee, as applicable, under the Vinorelbine
Sublicense and falling within the definition of Licensing/Sublicensing Revenue
generated pursuant to such Vinorelbine Sublicense.
 
10.           A new Section 10.2.3 shall be added and shall read in its entirety
as follows:
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


10.2.3                      Nondisclosure of Terms.  Except for either Party’s
right to disclose the terms of this Agreement to the University of British
Columbia and to [***], each of the Parties hereto agrees not to disclose the
terms of this Agreement to any Third Party without the prior written consent of
the other party hereto; provided that a Party may disclose the terms of this
Agreement without such consent to such party’s attorneys, advisors or investors
on a need to know basis, to Third Parties in connection with due diligence or
similar investigations by such Third Parties, and to potential Third Party
investors in confidential financing documents; in each case, under circumstances
that reasonably ensure the confidentiality and appropriately restricted use
thereof, or to the extent required by law.
 
11.           A new sentence shall be added at the end of Section 14.4.1 and
shall read in its entirety as follows:
 
Notwithstanding the forgoing, in the event of a dispute with respect to the
existence of a breach and/or default under this Agreement, the cure periods set
forth in this Section 14.4.1 shall be tolled until such time as the dispute is
resolved pursuant to Article 13 hereof.
 
12.           Section 15.2 of the Restated Agreement is amended in its entirety
to read as follows:
 
          15.2                      Assignment.  Neither Party may assign this
Agreement in whole or in part without the prior written consent of the other
Party, provided that, (i) either Party may assign this Agreement in whole or in
part to an entity that is an Affiliate so long as such entity is an Affiliate at
the time of such assignment, without such consent, and (ii) either Party may
assign this Agreement, without such consent, to an entity that acquires all or
substantially all of the business or assets of such Party to which this
Agreement pertains (whether by merger, reorganization, amalgamation,
acquisition, sale or otherwise), and agrees in writing to be bound by the terms
and conditions of this Agreement.  The terms and conditions shall be binding on
and inure to the benefit of the permitted successors and assigns of the
Parties.   Any permitted assignee shall assume all obligations of its assignor
under this Agreement.  No assignment shall relieve any Party of responsibility
for the performance of any accrued obligation that such Party then has under
this Agreement.  If either Party is acquired by another entity, the intellectual
property rights of the acquiring entity shall not be included in the technology
licensed to the other Party hereunder.
 
13.           Covenant.
 
12.1           As of the date hereof, the Parties have entered into that certain
Acknowledgement Agreement (the “Acknowledgement”) with UBC regarding an
amendment to the UBC Sublicense Agreement, which amendment shall (a)conform the
provisions of the UBS Sublicense Agreement to those set forth in this Amendment,
and (b) clarify that Tekmira shall be entitled to receive from Hana milestone
payments, a percentage of Licensing/Sublicensing Revenue and royalties, as
applicable, pursuant to either the Agreement, as amended hereby, or the UBC
Sublicense, but in no event shall Hana be required to make duplicate payments
under both agreements with respect to any transaction triggering such
payment.  The Parties agree that within thirty (30) days of the Amendment No. 1
Effective Date, (a) the Parties shall execute an amendment of the UBC Sublicense
Agreement as contemplated by this Amendment and the Acknowledgement, and (b) the
Parties and UBC shall execute a new tripartite consent agreement by and among
UBC, Hana and Tekmira consenting to such amendment to the UBC Sublicense.
 
12.2           The Parties further acknowledge that, pursuant to this Amendment
No. 1, Hana has no obligation to Tekmira to make the payment to Tekmira as set
forth in Section 3.3.1(a) of the Restated Agreement.
 
14.           Miscellaneous.  Except as specifically modified or amended hereby,
the Restated Agreement shall remain in full force and effect and, as modified or
amended, is hereby ratified, confirmed and approved.  Notwithstanding the
foregoing, to the extent any terms of this Amendment No. 1 conflict with the
terms of the Restated Agreement, the terms of this Amendment shall govern.  No
provision of this Amendment No. 1 may be modified or amended except expressly in
a writing signed by both Parties nor shall any terms be waived except expressly
in a writing signed by the Party charged therewith.
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 in duplicate
originals by their duly authorized representatives as of the Amendment No. 1
Effective Date.
 
HANA BIOSCIENCES, INC.
 
TEKMIRA PHARMACEUTICALS CORPORATION
          By: /s/ Steven R. Deitcher   By:
/s/ Ian Mortimer
 
Name:
Steven R. Deitcher
 
Name: 
Ian Mortimer
 
Title:
President and Chief Executive Officer
 
Title:
Chief Financial Officer
 

 
TEKMIRA PHARMACEUTICALS CORPORATION
      By:
/s/ Mark J. Murray
   
 
 
Name:
Mark J. Murray
   
 
 
Title:
President and Chief Executive Officer
   
 
 

 
 